 1   Christopher C. McNatt, Jr. (SBN 174559)
     cmcnatt@scopelitis.com
 2   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
     2 North Lake Avenue, Suite 560
 3   Pasadena, CA 91101
     P: 626-795-4700
 4   F: 626-795-4790
 5   Christopher J. Eckhart (SBN 331414)
     ceckhart@scopelitis.com
 6   E. Ashley Paynter (SBN 333428)
     apaynter@scopelitis.com
 7   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
     10 West Market Street, Suite 1400
 8   Indianapolis, IN 46204
     P: 317-637-1777
 9   F: 317-687-2414
10   Attorneys for Defendants,
     Quality Carriers, Inc. and Quality Distribution, Inc.
11
     (additional counsel listed on next page)
12
13                              UNITED STATES DISTRICT COURT
14                          CENTRAL DISTRICT OF CALIFORNIA
15
      CLAYTON SALTER, individually, and             Case No.: 2:20-cv-00479-JFW-JPR
16    on behalf of all others similarly situated,
                                                    Assigned to the Honorable John F. Walter
17                 Plaintiff,
18          vs.                                     DECLARATION OF RICHARD
                                                    WALLACE
19    QUALITY CARRIERS, INC., an Illinois
      Corporation; QUALITY DISTRIBUTION,
20    INC., a Florida Corporation; and DOES 1
      through 100, inclusive,
21
                   Defendants.
22
23
24
25
26
27
28
 1   Jared S. Kramer, admitted Pro Hac Vice
     jskramer@scopelitis.com
 2   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
     30 West Monroe Street, Suite 1600
 3   Chicago, IL 60603
     P: 312-255-7200
 4   F: 312-422-1224
 5   Andrew R. Brehm, admitted Pro Hac Vice
     abrehm@scopelitis.com
 6   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
     330 E. Kilbourn Avenue, Suite 827
 7   Milwaukee, WI 53202
     P: 414-219-8500
 8   F: 414-278-0618
 9   Attorneys for Defendants,
     Quality Carriers, Inc. and Quality Distribution, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1         I, Richard Wallace, declare and state the following:
 2         1.     I am the President and Chief Executive Officer of Winsome Enterprises,
 3   Inc. (Winsome) and have held this position since August 2002. I am submitting this
 4   Declaration in support of the Defendants’ Motion for Partial Summary Judgment in
 5   the above-captioned matter.
 6         2.     Unless otherwise indicated, the following facts are based upon my
 7   personal knowledge and my understanding and review of Winsome’s company
 8   practices and records. If called as a witness in this proceeding, I would be competent
 9   to testify regarding the same.
10         3.     Winsome is a transportation company based in South Gate, California.
11   Winsome leases and operates three main terminals in South Gate, Richmond, and
12   Stockton, California; each of which operates separately. Winsome has never shared
13   any common employees or ownership with either Quality Carriers, Inc. (Quality) or
14   Quality Distribution, Inc. (Quality Distribution).
15         4.     Throughout the time period between October 3, 2015 and the present,
16   Winsome has employed, and continues to employ, its own company drivers to haul
17   loads on behalf of Quality’s customers using Winsome’s trucks. Winsome dispatched
18   these drivers from each of its California terminals.
19         5.     Under U.S. Department of Transportation (DOT) regulations, a
20   transportation company must obtain operating authority from the DOT to haul freight
21   for customers. Winsome does not have its own federal operating authority. Therefore,
22   to conduct its business of transporting freight for Quality’s customers under Quality’s
23   operating authority, Winsome entered into a contract with Quality as required by the
24   Federal Leasing Regulations. Under Quality’s contract with Winsome, Winsome has
25   transported freight for Quality’s customer’s, using Winsome’s trucks and employee
26   drivers, in exchange for a portion of the amounts that Quality charged to Quality’s
27   customers for transportation services. Winsome and Quality have operated under this
28   arrangement at all times the Plaintiff in this case, Clayton Salter, was a contractor with


                                                  1
 1   Quality.
 2         6.     Winsome does not contract with any independent contractor drivers
 3   (Contractors).
 4         7.     Winsome employed Mr. Salter as an employee to haul loads on behalf of
 5   Quality’s customers between 2008 and 2015. In 2015, Mr. Salter voluntarily ended his
 6   employment relationship with Winsome. He then decided to lease the truck he had
 7   been driving from Winsome with the option to purchase it at the conclusion of the
 8   lease and made the business decision to enter into an independent contractor agreement
 9   directly with Quality to operate under Quality’s operating authority.
10         8.     I know that as an independent contractor with Quality, Mr. Salter
11   primarily hauled loads of sodium hypochlorite (commonly known as liquid bleach) for
12   one of Winsome’s customers, Olin Corporation.
13         9.     In 2019, Mr. Salter informed Winsome that he was injured, and had
14   stopped working as a result. When Mr. Salter stopped making payments on his truck,
15   Winsome re-possessed the truck that Mr. Salter had been leasing from Winsome, in
16   accordance with the terms of his lease.
17         10.    As the President and CEO of Winsome, I am familiar with its record-
18   keeping practices, and its policies with respect to the documentation of any meetings
19   that the company holds, which Contractors might attend. I know that it is Winsome’s
20   regular practice to make and keep exact copies of sign-in sheets for any such meetings
21   in the ordinary course of its business. Those records are made and kept at or near the
22   time that the meetings occur. All individuals that attend any safety meeting held by
23   Winsome are required to sign their name on the sign-in sheet. Any drivers that attend
24   such meetings are also required to sign their unique Driver identification number
25   (Driver Number), as well as the number pertaining to the terminal that they are
26   dispatched out of.
27         11.    Between October of 2015 and the time that Mr. Salter lost possession of
28   his truck in 2019, Winsome only held one meeting that any Contractors attended. That

                                                2
 1   meeting was a safety meeting, which was held on June 18, 2016. A true and accurate
 2   copy of the sign-in sheet for that meeting is attached as Exhibit 6, with the names of
 3   the individuals who attended the meeting redacted. Each individual listed who does
 4   not have a corresponding Driver Number listed next to it was not a driver. Rather, they
 5   were Winsome employees that either worked in Winsome’s office, as part of
 6   Winsome’s operations department, or as mechanics.
 7                12.       Mr. Salter’s unique Driver Number was CS0091. The sign-in sheet for
 8   the June 18, 2016 meeting does not include either Mr. Salter’s name or his Driver
 9   Number. Based on the above, I determined that Mr. Salter did not attend any meetings
10   Winsome held during the time period that he contracted with Quality between October
11   of 2015 and the time that he lost possession of his truck in 2019.
12                I declare under penalty of perjury under the laws of the United States of America
13   that these statements are true and accurate.
14
15   Dated: September 3, 2021
                                                                Richard Wallace
16
17   4838-2946-3033, v. 8


18
19
20
21
22
23
24
25
26
27
28

                                                       3
